Citation Nr: 0619141	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  97-06 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for optic atrophy of 
the left eye with vision loss.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for pansinusitis with 
nasal polyps.

7.  Entitlement to service connection for damage to the 
seventh cranial nerve.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for chronic 
prostatitis, prostate and urinary infections, urinary tract 
blockage and non-specific urethritis.

10.  Entitlement to service connection for epididymal cyst of 
the right testis.

11.  Entitlement to service connection for venereal disease.

12.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for scarring, vision loss, and 
damage to the fifth and seventh cranial nerves.

13.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left orbit.

14.  Entitlement to a total disability rating for individual 
unemployability based on service-connected disability.

15.  Entitlement to assignment of a higher initial disability 
rating for diplopia, currently rated as 20 percent disabling.

16.  Entitlement to assignment of a higher initial disability 
rating for fifth cranial nerve damage, infraorbital nerve, 
currently evaluated as 10 percent disabling.

17.  Entitlement to assignment of a higher initial disability 
rating for atopic dermatitis manifested by hand eczema, 
currently evaluated as 10 percent disabling.

18.  Entitlement to assignment of a higher initial disability 
rating for a seizure disability, currently rated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  

In an October 2000 decision, the Board of Veterans' Appeals 
(Board) determined that there was no clear and unmistakable 
error in (1) a March 1983 Board decision denying entitlement 
to service connection for a psychiatric disorder and 
dermatitis of the hands; (2) in a March 1984 Board decision 
denying entitlement to a compensable evaluation for residuals 
of a fractured left orbit; and (3) in a May 1988 Board 
decision denying entitlement to a permanent and total 
disability rating for pension purposes.

In a separate October 2000 decision, the Board (1) determined 
that new and material evidence had not been submitted to 
reopen claims of entitlement to service connection for 
alcoholism and a psychiatric disorder including 
schizophrenia, a schizoaffective disorder and depression; (2) 
determined that new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
a skin rash; (3) denied on the merits the claims of service 
connection for optic atrophy of the left eye with vision loss 
and diplopia and pansinusitis with nasal polyps; (4) denied 
as not well grounded claims of entitlement to service 
connection for hearing loss; tinnitus; residuals of a 
traumatic nasal septal deviation; headaches; chronic 
prostatitis; prostate and urinary infections, urinary tract 
blockage and non-specific urethritis; an epididymal cyst of 
the right testis; and venereal disease; (5) determined that 
the claims of entitlement to service connection for a skin 
rash, damage to the fifth and seventh cranial nerves; and a 
seizure disorder were well grounded; (6) denied entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for scarring, vision loss, and damage to the fifth and 
seventh cranial nerves; (7) denied a compensable evaluation 
for residuals of a fracture of the left orbit; (8) denied a 
temporary total evaluation under 38 C.F.R. § 4.30 for 
convalescence because of treatment received at a VA facility 
in October 1993; and (9) denied an effective date prior to 
October 14, 1992, for the grant of total rating for 
nonservice-connected pension purposes.  

In the remand portion of its October 2000 decision, the Board 
directed the RO to conduct additional evidentiary development 
with respect to the issues of entitlement to service 
connection for a skin rash, damage to the fifth and seventh 
cranial nerves, and a seizure disorder.  The Board deferred 
consideration of the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability pending resolution of the remanded issues.

The veteran appealed both of the Board's October 2000 
decisions to the U.S. Court of Appeals for Veterans Claims 
(Court).  See Appellant's Response to the Court's Order, 
dated May 14, 2001.  

While the matter was pending before the Court, the VA Office 
of General Counsel, on behalf of the Secretary, and the 
veteran's attorney filed a joint motion to remand the appeal 
to the Board on the basis that such remand was required due 
to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 1 114 Stat. 2096 (Nov. 9, 
2000).  In a May 2001 Order, the Court granted the parties' 
motion and vacated that portion of the Board's October 2000 
decisions which (1) determined that there was no clear and 
unmistakable error in the March 1983, March 1984, and May 
1988 Board decisions; (2) determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for alcoholism and a 
psychiatric disorder including schizophrenia, a 
schizoaffective disorder and depression; (3) denied claims of 
service connection for optic atrophy of the left eye with 
vision loss and diplopia; pansinusitis with nasal polyps; 
hearing loss; tinnitus; residuals of a traumatic nasal septal 
deviation; headaches; chronic prostatitis; prostate and 
urinary infections, urinary tract blockage and non-specific 
urethritis; an epididymal cyst of the right testis; and 
venereal disease; (4) denied entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for scarring, 
vision loss, and damage to the fifth and seventh cranial 
nerves; (5) denied a compensable evaluation for residuals of 
a fracture of the left orbit; (6) denied a temporary total 
evaluation under 38 C.F.R. § 4.30 for convalescence because 
of treatment received at a VA facility in October 1993; and 
(7) denied an effective date prior to October 14, 1992, for 
the grant of total rating for nonservice-connected pension 
purposes.  The remaining portions of the Board's decisions 
were left intact.  

In an April 2002 Brief in Support of Appellant's Claims, the 
veteran's attorney indicated that the veteran wished to 
withdraw his appeal with respect to the following issues:  
(1) whether there was clear and unmistakable error in a March 
1983 decision denying entitlement to service connection for a 
psychiatric disorder and dermatitis of the hands; (2) whether 
there was clear and unmistakable error in a March 1984 
decision denying entitlement to a compensable evaluation for 
residuals of a fractured left orbit; (3) whether there was 
clear and unmistakable error in a May 1988 decision denying 
entitlement to a permanent and total disability rating for 
pension purposes; (4) entitlement to an effective date prior 
to October 14, 1992, for the grant of total rating for 
nonservice-connected pension purposes; and (5) entitlement to 
a temporary total evaluation under 38 C.F.R. § 4.30 for 
convalescence.  Thus, those issues are no longer in appellate 
status.  

In a May 2002 decision, the Board (1) determined that new and 
material evidence had been submitted to reopen the claims of 
service connection for alcoholism and a psychiatric disorder; 
(2) denied service connection for a skin rash, optic atrophy 
of the left eye with vision loss and diplopia, hearing loss, 
tinnitus, pansinusitis with nasal polyps, residuals of a 
traumatic nasal septal deviation, damage to the fifth and 
seventh cranial nerves, a seizure disorder, headaches, 
chronic prostatitis, prostate and urinary infections, urinary 
tract blockage and non-specific urethritis, an epididymal 
cyst of the right testis, and venereal disease; (3) denied 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
scarring, vision loss, and damage to the fifth and seventh 
cranial nerves; and (4) denied a compensable evaluation for 
residuals of a fracture of the left orbit.  

In its May 2002 decision, the Board also determined that 
additional development was required on the issues of 
entitlement to service connection for alcoholism and a 
psychiatric disorder.  Appellate consideration of these 
issues, as well as the issue of entitlement to a total 
disability rating for individual unemployability based on 
service-connected disability, was deferred pending completion 
of this additional development.  

The veteran duly appealed the Board's May 2002 decision to 
the Court.  While the matter was pending before the Court, 
the VA Office of General Counsel, on behalf of the Secretary, 
and the veteran's attorney filed another joint motion to 
remand the appeal to the Board.  In a March 2003 Order, the 
Court granted the parties' motion and vacated that portion of 
the Board's May 2002 decision which (1) denied service 
connection for a skin rash, optic atrophy of the left eye 
with vision loss and diplopia, hearing loss, tinnitus, 
pansinusitis with nasal polyps, damage to the fifth and 
seventh cranial nerves, a seizure disorder, headaches, 
chronic prostatitis, prostate and urinary infections, urinary 
tract blockage and non-specific urethritis, an epididymal 
cyst of the right testis, and venereal disease; (2) denied 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
scarring, vision loss, and damage to the fifth and seventh 
cranial nerves; and (3) denied a compensable evaluation for 
residuals of a fracture of the left orbit.  The remaining 
portions of the Board's decisions were left intact.  

In November 2003, the Board remanded the issues of 
entitlement to service connection for alcoholism, a 
psychiatric disorder, a skin rash, optic atrophy of the left 
eye with vision loss and diplopia, hearing loss, tinnitus, 
pansinusitis with nasal polyps, damage to the fifth and 
seventh cranial nerves, a seizure disorder, headaches, 
chronic prostatitis, prostate and urinary infections, urinary 
tract blockage, non-specific urethritis, epididymal cyst of 
the right testis, and venereal disease, entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for scarring, vision loss, and damage to the fifth and 
seventh cranial nerves, entitlement to a compensable 
evaluation for residuals of a fracture of the left orbit, and 
entitlement to a total disability rating for individual 
unemployability based on service-connected disability.  

By way of a May 2004 rating decision, the RO granted service 
connection for diplopia; service connection for fifth cranial 
nerve damage, infraorbital nerve; service connection for 
atopic dermatitis manifested by hand eczema; and service 
connection for a seizure disorder.  In February 2005, the 
veteran appealed the disability ratings assigned for these 
disabilities.  

In July and September 2005, the veteran's then-
representative, Daniel Krasnegor, contacted the RO by phone 
and requested that the issues of entitlement to service 
connection for a psychiatric disorder and alcoholism be 
decided before the remaining issues on appeal.  Mr. Krasnegor 
also sent a letter to the RO in September 2005 reiterating 
his request that the issues of entitlement to service 
connection for a psychiatric issue and for alcoholism be 
decided prior to the remaining issues on appeal.  Thus, the 
Board will adjudicate at this time only the issues of 
entitlement to service connection for a psychiatric 
disability and alcoholism and the remaining issues in 
appellate status are deferred for later action.

The Board notes that by way of correspondence dated in 
October 2005, the veteran withdrew his request for a Board 
hearing.  Additionally, the Board notes that by way of 
correspondence dated in May 2006, the veteran revoked the 
power of attorney for Daniel Krasnegor.  As such, the veteran 
currently has no representation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that one of the salient issues in this 
veteran's case is whether or not the veteran's current 
psychiatric disorders are related to his active duty service.  
In April 2006, the veteran, through his then-representative, 
Daniel Krasnegor, submitted documents which appear to be from 
the Board for Correction of Naval Records.  One of these 
documents references a letter purportedly written by the 
veteran during active duty service.  This letter appears to 
show that the veteran experienced depression and stress 
during active duty service.  The Board believes that such 
documentation is critical to the veteran's claim.  As such, 
the Board finds that the matter of entitlement to service 
connection for a psychiatric disability must be remanded to 
attempt to obtain a copy of this document, and a copy of the 
actual letter, if possible, directly from the Board of 
Correction of Naval Records.  

The Board notes that compensation for primary alcohol and 
drug abuse disabilities and for secondary disabilities (such 
as cirrhosis of the liver) that result from primary alcohol 
and drug abuse is precluded by 38 U.S.C.A. § 1110.  See Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Board 
acknowledges that in Allen v. Principi, the U.S. Court of 
Appeals for the Federal Circuit held that 38 U.S.C.A. § 1110 
does not preclude a veteran from receiving compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a veteran's service-connected disability.  
Thus, compensation is warranted "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Id. At 1381.  
The Board believes that appellate review of the alcohol abuse 
issue may not be undertaken at this time since any favorable 
determination on the psychiatric issue would require 
consideration of the alcohol abuse issue under the judicial 
analysis in the Allen case.  

Nevertheless, in reviewing the record, it is unclear if the 
veteran's alcohol abuse issue is secondary to any existing 
psychiatric disability or if it is independent of any 
psychiatric disability.  There are conflicting medical 
opinions of record as to when the veteran's alcohol abuse 
commenced and whether or not it is secondary to the veteran's 
psychiatric disability.  The March 2002 letter from Dr. 
Morgan states that it "appears" that his alcohol dependency 
began in service and then in his diagnosis states that the 
alcohol dependence began in service.  In this letter, Dr. 
Morgan states that it does not "appear" that the veteran 
had problems with alcohol prior to service.  However, this 
conclusion appears to be based on the veteran's own reported 
history, which conflicts with the objective evidence of 
record which shows that the veteran was cited for 
intoxication in June of 1965 and violation of the open bottle 
law in October 1965.  Additionally, psychiatric admission 
records from July 1981 show that the veteran himself reported 
alcohol abuse prior to entering the service.  

Therefore, VA attempted to get additional probative evidence 
regarding the veteran's alcohol abuse issue.  The additional 
medical opinions are both unclear as to the etiology of the 
veteran's alcoholism, although both opinions note that the 
veteran himself has reported a problem with alcohol prior to 
service and a family history of alcoholism.  In light of the 
conflicting evidence of record as to the etiology of the 
veteran's alcoholism and the provisions of 38 U.S.C.A. § 1110 
and Allen v. Principi, the Board finds that a new examination 
will be necessary to determine the etiology of the veteran's 
alcohol abuse.

The Board also notes that by way of a February 2005 notice of 
disagreement, the veteran disagreed with the disability 
ratings assigned in the May 2004 RO rating decision.  It does 
not appear from the record that a statement of the case has 
been issued as to these issues.  Appropriate action, 
including issuance of a statement of the case, is therefore 
necessary with regard to these issues.  38 C.F.R. § 19.26 
(2003).  The United States Court of Appeals for Veterans 
Claims (Court) has made it clear that the proper course of 
action is to remand such matters to the RO.  Manlincon v. 
West, 12, Vet.App. 238 (1999).

There is an additional reason that warrants further 
development of the veteran's claims.  During the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date or disability 
ratings for the disabilities on appeal.  As these questions 
are involved in the present appeal, the veteran should be 
provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs him that an effective date 
for the award of benefits will be assigned if service 
connection or a higher rating is granted for any of the 
disabilities at issue, and also includes an explanation as to 
the type of evidence needed to establish ratings.



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the Board for 
Correction of Naval Records at 2 Navy 
Annex, Washington, D. C. 20370-5100 and 
request a copy of May 15, 1972 Memorandum 
from the Chairman of the Board for 
Correction of Naval Records to The 
Secretary of the Navy (copy in file 
tabbed with a post-it note) regarding the 
review of the veteran's naval record.  
The RO should also specifically request 
copies of the three attachments to the 
Memorandum, especially the letter written 
by the veteran on December 8, 1968 to 
Senator Baker.

3.  If the Board for Correction of Naval 
Records sends the RO a copy of the May 
15, 1972 Memorandum and/or the 
attachments to the Memorandum and the 
documentation shows the veteran did write 
the letter of December 8, 1968, the RO 
should arrange for an examination by a 
psychiatrist to determine the etiology of 
the veteran's psychiatric disorder and 
alcohol dependence/alcoholism.  The 
examiner should review the veteran's 
entire c-file, with particular attention 
paid to the March 2002 and May 2005 
opinions from Dr. Morgan, the October 
2002 VA examination report, and the March 
2006 letter from Dr. Frausto, and be 
asked to respond to the following 
questions:
			
Is it at least as likely as not 
that the veteran has a chronic 
psychiatric disorder which had 
its onset in service or is 
otherwise related to service?  
A detailed rationale should be 
provided for any opinion 
expressed.

Is it at least as likely as not 
that the veteran's current 
alcoholism/alcohol dependence 
is secondary to his psychiatric 
disability?  A detailed 
rationale should be provided 
for any opinion expressed.

The clinicians are advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  If the examiners must resort 
to speculation to answer any question, he 
or she should so state.

4.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the May 2004 rating 
decision in regards.  The veteran should 
be clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal as to those 
issues.

5.  The RO should then review the 
expanded record and readjudicate the 
claims.  If any of the claims are not 
granted, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



